Exhibit 10.12




MALIBU BOATS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of [__________], by and between Malibu Boats, Inc., a Delaware
corporation (the “Company”), and [__________] (the “Participant”) in connection
with the grant of a nonqualified option under the Malibu Boats, Inc. Long-Term
Incentive Plan (the “Plan”).
The Company has established the Plan by action of its Board. The Participant is
providing services to the Company or a Subsidiary, and the Company desires to
encourage the Participant to own Common Stock for the purposes stated in
Section 1 of the Plan.
In consideration of the foregoing, the parties have entered into this Agreement
to govern the terms of the Option granted by the Company pursuant to the
authority specified under the Plan:
1.Grant of Option; Vesting. Subject to the terms and conditions set forth in the
Plan and herein, the Company grants to the Participant an Option to purchase
from the Company [                    ] shares of Common Stock (“Stock”) at a
price of [$                    ] per share, subject to adjustment as provided in
Section 3.3 of the Plan. The term of this Option commences [_________] (the
“Grant Date”) and will expire on [___________], the day before the [sixth]
anniversary of the Grant Date (the “Expiration Date”), unless it expires sooner
pursuant to Paragraph 7. This Option will vest and become exercisable as
follows:
On and After
Number of Shares Vested
[1st Anniversary of Grant Date]
[25%] of Shares subject to Option
[2nd Anniversary of Grant Date]
Additional [25%] of Shares subject to Option
[3rd Anniversary of Grant Date]
Additional [25%] of Shares subject to Option
[4th Anniversary of Grant Date]
Additional [25%] of Shares subject to Option



2.Notice of Exercise. This Option may be exercised, in whole or in part, with
respect to the number of whole shares of Stock that can be purchased at the
times described in Paragraph 1, by written notice to the Company at the address
provided in Paragraph 10 on a form (which may be supplied by the Company) which:
(a)Specifies the number of whole shares of Stock to be purchased and the
exercise price;
(b)Contains evidence satisfactory to the Committee that the person exercising
this Option is the Participant or has the right to exercise; and
(c)Is accompanied by payment of the exercise price in accordance with the Plan
and payment or arrangement for the payment of any required federal, state and
local withholding taxes that are due in connection with the exercise.
3.Transfer and Exercise of Option. Except for transfers pursuant to a will or
the laws of descent and distribution, this Option is not transferable and the
Participant may not make any disposition of this Option or any interest herein
during his or her lifetime. As used herein, “disposition” means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
4.Status of Participant. The Participant shall not be deemed a stockholder of
the Company with respect to any of the shares of Stock subject to this Option,
except to the extent that such shares shall have been purchased and transferred
to him or her. The Company is not required to issue shares of Stock purchased
upon exercise of this Option until all applicable requirements of law have been
complied with and such shares shall have been duly listed on any securities
exchange on which the Stock may then be listed.





--------------------------------------------------------------------------------




5.No Effect on Capital Structure. This Option shall not affect the right of the
Company or any affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.
6.Continuance of Employment/Service Required; No Employment/Service Commitment.
The vesting schedule applicable to the Option requires continued employment or
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 7 below
or under the Plan.
Nothing contained in this Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Participant’s other
compensation. Nothing in this Agreement, however, is intended to adversely
affect any independent contractual right of the Participant without his/her
consent thereto.
7.Expiration of Option. In general, the right to purchase Stock under this
Option shall expire on the Expiration Date specified in Paragraph 1. However,
this Option shall expire sooner in the circumstances described in this
Paragraph.
(a)Change in Control. This Option is subject to termination in connection with a
Change in Control as provided in Section 13 of the Plan.
(b)Termination. If the Participant’s provision of services to the Company in his
or her capacity as an employee, non-employee member of the Board, consultant or
independent advisor is terminated for any reason other than death or disability,
and the Participant does not thereupon become an employee of the Company or
another of its Subsidiaries, this Option shall thereon terminate, except that
this Option may be exercised by the Participant, to the extent otherwise then
exercisable (determined after giving effect to any accelerated vesting or
exercisability triggered by the termination of employment), for a period of
three months from the date of termination of the provision of services or until
the Expiration Date, whichever period is shorter.
(c)Disability. If the Participant as an employee, non-employee member of the
Board, consultant or independent advisor ceases to provide services to the
Company or one of its Subsidiaries by reason of disability (as defined in
section 22(e)(3) of the Code), this Option shall thereon terminate, except that
this Option may be exercised by the Participant, to the extent otherwise then
exercisable, for a period of six months from the date of termination of the
provision of services or until the Expiration Date, whichever period is shorter.
(d)Death. If the Participant dies, this Option shall thereon terminate, except
that this Option may be exercised by the Participant’s legal representatives,
heirs, legatees or distributees, to the extent otherwise then exercisable, for a
period of six months from the date of the Participant’s death or until the
Expiration Date, whichever period is shorter.
8.Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan, and any
controversy which may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.
9.Plan Controls. This Agreement and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. Capitalized terms used herein, if not defined, shall have the
meaning as set forth in the Plan, except where the context otherwise requires.
The terms “Article” or “Section” generally refer to provisions within the Plan;
provided, however, the term “Paragraph” shall refer to a provision of this
Agreement.





--------------------------------------------------------------------------------




10.Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date which it is personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company or Participant may change,
by written notice to the other, the address previously specified for receiving
notices. Notices delivered to the Company shall be addressed as follows:
Malibu Boats, Inc.
Attn: Chief Financial Officer
5075 Kimberly Way
Loudon, Tennessee 37774


Notices to the Participant shall be hand-delivered to the Participant on the
premises of the Company or its affiliates, or mailed to the Participant’s last
address shown on the records of the Company.
11.Information Confidential.
(a)As partial consideration for granting of this Option, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant’s spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.
(b)The Company shall own all right, title, and interest to all ideas, concepts,
know-how, techniques, processes, methods, inventions, discoveries, developments,
innovations, and improvements developed or created by the Participant, either
solely or jointly with others, during the term of the Participant’s employment
that: (i) are reasonably related to the Company’s business; (ii) involve the
Company’s actual or demonstrably anticipated research or development;
(iii) result from any work performed by the Participant for the Company; or
(iv) incorporate any of the Confidential Information (as defined below)
(collectively, “Inventions”). The Participant shall immediately and
confidentially communicate a description of any Inventions to the Company and to
no other party at any time, and if the Company so desires, the Participant shall
execute all documents and instruments and do all things as may be requested by
the Company in order to forever vest all right, title and interest in such
Inventions solely in the Company and to obtain such letters of patent,
copyrights, registrations or other protections as the Company may, from time to
time, desire. In addition, the Participant hereby assigns to the Company all
right, title and interest of the Participant in and to any present Inventions
made, devised, created, invented or discovered, in whole or in part, by the
Participant.
(c)On the Grant Date and at all times thereafter, the Participant shall hold
inviolate and keep secret all non-public documents, materials, knowledge or
other confidential business or technical information of any nature whatsoever
that the Company has maintained as confidential and that has been disclosed to
or developed by him or to which he had access as a result of his association
with the Company and its affiliates (“Confidential Information”). Such
Confidential Information shall include non-public technical and business
information, including, but not limited to, inventions, research and
development, engineering, products, designs, manufacture, methods, systems,
improvements, trade secrets, formulas, processes, marketing, merchandising,
selling, licensing, servicing, pricing, investors, personnel information
(including skills, compensation, experience and performance), customer lists and
preferences, records, financial information, manuals and/or business plans and
strategies. The Participant agrees that all Confidential Information shall
remain the sole and absolute property of the Company, unless such information is
or becomes publicly available or disclosed by lawful means. On the Grant Date
and at all times thereafter, the Participant shall not use, disclose,
disseminate, publish, reproduce or otherwise make available such Confidential
Information to any person, firm, corporation or other entity, except for the
purpose of performing services on behalf of the Company. Upon the termination of
the Participant’s employment with the Company for any reason, the Participant
shall (i) not use, disclose, disseminate, publish, reproduce or otherwise make
available such Confidential Information to any person, firm, corporation or
other entity, unless such information is or becomes publicly available or
disclosed by lawful means; (ii) return to the Company all property that belongs
to or is owned by the Company (including any computer, cell phone, personal
digital assistant, keys, security cards, etc.); and (iii) return to the Company
all documents, records, compositions, articles, devices, equipment, electronic
storage devices and other items that disclose or embody Confidential
Information, including all copies or specimens thereof (including electronic
copies), whether prepared by him or by others, unless such information is or
becomes publicly available or disclosed by lawful means. Nothing in this
Agreement prohibits the Participant from reporting possible violations of
federal law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant does not need the prior authorization to make





--------------------------------------------------------------------------------




any such reports or disclosures and is not required to notify the Company of
such reports or disclosures. The protections provided by the foregoing two
sentences are referred to as the “Whistleblower Protections.”
12.Noncompetition. As partial consideration for the grant of an Award, a
Participant (other than an Outside Director) shall agree that for a period of
time beginning with the date of an Award Agreement and ending on the later of
(i) one (1) year following the date of grant or (ii) one (1) year following
termination of employment with the Company or any of its affiliates for any
reason (the “Termination Date”), the Participant shall not directly or
indirectly, for himself or another person, firm, corporation, association or
other entity, as an owner, partner, participant of a joint venture, trustee,
proprietor, stockholder, member, manager, director, officer, employee,
independent contractor, capital investor, lender, consultant, advisor or
otherwise, or by lending or allowing his name or reputation to be used in
connection with, or otherwise participating in or allowing his skill, knowledge
or experience to be used in connection with, or operate, develop or own any
interest in (other than the ownership of less than five percent (5%) of the
equity securities of a publicly-traded company), or be employed by or consult
with, any business or entity that competes with the business of the Company (the
“Covered Business”), without prior approval of the Company. For purposes of this
Agreement, a Covered Business shall include, but not be limited to, any business
or entity that designs, manufactures, or markets any type of boat or watercraft,
or components thereof, regardless of physical location of such business
activity.
13.Nonsolicitation. As partial consideration for the grant of this Award, the
Participant agrees that for a period of time beginning with the date hereof and
ending on the later of (i) three (3) years following the Grant Date or
(ii) three years following the Termination Date, the Participant shall not,
directly or indirectly:
(a)solicit, induce or encourage any employee of the Company or any of its
affiliates or Subsidiaries to terminate their employment with the Company or any
of its affiliates or Subsidiaries;
(b)make any defamatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or Subsidiaries, or the Participant’s employment. Nothing in this
Paragraph 13(b) shall limit the Whistleblower Protections in any way or prohibit
the Participant from providing truthful testimony in any legal, administrative
or regulatory proceeding and the Participant may at all times respond truthfully
to a lawfully-issued subpoena, court order or governmental inquiry or as
otherwise may be required by law, provided, however, that upon receiving such
lawfully-issued subpoena or court order, the Participant shall promptly provide,
if allowed by applicable law or regulation, reasonable written notice to Company
and cooperate with the Company to the extent reasonably necessary to protect the
confidentiality of any proprietary or trade secret information of the Company or
any of its affiliates or Subsidiaries, and the privacy rights of any employee or
director; or
(c)use or disclose the Company’s confidential or proprietary information to
induce, attempt to induce or knowingly encourage any Customer of the Company or
any of its affiliates or Subsidiaries to divert any business or income from the
Company or any of its affiliates or Subsidiaries, or to stop or alter the manner
in which they are then doing business with the Company or any of its affiliates
or Subsidiaries. The term “Customer” shall mean any individual or business firm
that is, or within the prior eighteen (18) months was, a customer or client of
the Company or any of its affiliates, whether or not such business was actively
solicited by the Participant on behalf of the Company or any of its affiliates
or Subsidiaries during the Participant’s employment.
14.Amendment. The Company, acting through the Committee or through the Board,
may amend this Agreement at any time for any purpose determined by the Company
in its sole discretion that is consistent with the Plan, including but not
limited to an amendment to accelerate the vesting schedule set forth in
Paragraph 1, or to permit transfers of this Option to certain individuals
specified by the Participant. All amendments must be in writing. The Company may
not amend this Agreement, however, without the Participant’s express agreement
to any amendment that could adversely affect the material rights of the
Participant.
15.Governing Law. Except as is otherwise provided in the Plan, where applicable,
the provisions of this Agreement shall be governed by the internal laws of the
State of Delaware, without regard to the principles of conflicts of laws
thereof.
16.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.
17.Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Photographic or other
electronic copies of such signed counterparts may be used in lieu of the
originals for any purpose.





--------------------------------------------------------------------------------




18.Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.
19.Clawback Policy. The Option is subject to the terms of the Company’s
recoupment, clawback or similar policy, if any, as it may be in effect from time
to time, as well as any similar provisions of applicable law, any of which could
in certain circumstances require repayment or forfeiture of the Option and
repayment or forfeiture of any shares of Common Stock or other cash or property
received with respect to the Option (including any value received from a
disposition of the shares acquired upon exercise of the Option).
20.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Option (including, without limitation, to determine the foreign, state, local,
estate and/or gift tax consequences with respect to the Option and any shares
that may be acquired upon exercise of the Option). Neither the Company nor any
of its officers, directors, affiliates or advisors makes any representation
(except for the terms and conditions expressly set forth in this Agreement) or
recommendation with respect to the Option. Except for the withholding rights
contemplated by the Plan, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first above written.
MALIBU BOATS, INC.
By:        
Title:        
PARTICIPANT
    
[Name]







--------------------------------------------------------------------------------




EXHIBIT A


MALIBU BOATS, INC. LONG-TERM INCENTIVE PLAN







